                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
          v.                                  )      CASE NO. 2:18cr155-MHT
                                              )             (WO)
DEMETRUS DONYELL PORTER                       )



                        AMENDED FINAL ORDER OF FORFEITURE

          WHEREAS, on December 21, 2018, this court entered a final order of forfeiture (doc. no.

73), which forfeited defendant Demetrus Conyell Porter’s interest in the following to the United

States:

                 (a)    Taurus, model PT945, .45 caliber pistol, bearing serial number NYG13715;

                 (b)    Ruger, model 10/22, .22 caliber rifle, bearing serial number 0007-65282;

                 (c)    Taurus, model PT945, .45 caliber pistol, bearing serial number NRK92328;

                 (d)    Taurus, model 327, .327 caliber revolver, bearing serial number BY91628;

                 (e)    Cobra Enterprises, Inc./Kodiak Ind., model CB38, .38 caliber Derringer,
                        bearing serial number CT157146;

                 (f)    5 rounds of .32 caliber ammunition;

                 (g)    1 round of .45 caliber ammunition;

                 (h)    1 round of Remington .38 caliber ammunition;

                 (i)    Taurus International, model PT111 G2, 9mm pistol, bearing serial number
                        TLM01541;

                 (j)    North American Arms, model NAA22, revolver, bearing serial number
                        L124365;

                 (k)    American Tactical Imports-ATI, model Omni Hybrid Maxx, .556 caliber
                        rifle, bearing serial number NS118118;
               (l)     12 rounds of Tula Cartridge Works-Russia 9mm ammunition;

               (m)     30 rounds of Federal .223 caliber ammunition;

               (n)     8 rounds of Federal 9mm ammunition; and,

               (o)     12 rounds of Tula Cartridge Works-Russia 9mm ammunition;

       WHEREAS, item 1(b), the Ruger, model 10/22, .22 caliber rifle, bearing serial number

0007-65282 (item b) is a stolen firearm and will be returned to the lawful owner;

       WHEREAS, publication of notice was not required pursuant to Rule G(4)(a) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions as the

property is of de minimus value and publication would exceed the property’s value; and,

       WHEREAS, the court finds that defendant has an interest in the property that is subject to

forfeiture pursuant to Title 18, United States Code, Section 924(d)(1) by Title 28, United States

Code, Section 2461(c), and the United States has established the requisite nexus between such

property in the commission of the offenses in violation of Title 18, United States Code, Section

922(g)(1);

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that the government’s

motion to amend the final order of forfeiture (doc. no. 81) is granted, and that:

       1. The following property is hereby forfeited to the United States pursuant to Title 18,

United States Code, Section 924(d)(1) by Title 28, United States Code, Section 2461(c):

                (a)    Taurus, model PT945, .45 caliber pistol, bearing serial number NYG13715;

               (b)     Taurus, model PT945, .45 caliber pistol, bearing serial number NRK92328;

               (c)     Taurus, model 327, .327 caliber revolver, bearing serial number BY91628;

               (d)     Cobra Enterprises, Inc./Kodiak Ind., model CB38, .38 caliber Derringer,
                       bearing serial number CT157146;

                                                 2
               (e)     5 rounds of .32 caliber ammunition;

               (f)     1 round of .45 caliber ammunition;

               (g)     1 round of Remington .38 caliber ammunition;

               (h)     Taurus International, model PT111 G2, 9mm pistol, bearing serial number
                       TLM01541;

               (i)     North American Arms, model NAA22, revolver, bearing serial number
                       L124365;

               (j)     American Tactical Imports-ATI, model Omni Hybrid Maxx, .556 caliber
                       rifle, bearing serial number NS118118;

               (k)     12 rounds of Tula Cartridge Works-Russia 9mm ammunition;

               (l)     30 rounds of Federal .223 caliber ammunition;

               (m)     8 rounds of Federal 9mm ammunition; and,

               (n)     12 rounds of Tula Cartridge Works-Russia 9mm ammunition.



       2.      All right, title and interest to the property described above is hereby condemned,

forfeited and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       The clerk of the court shall forward a certified copy of this order to the United States

Attorney’s Office.

       DONE, this the 15th day of January, 2019.

                                                    /s/ Myron H. Thompson
                                                  UNITED STATES DISTRICT JUDGE
